   Case 1:19-cv-00213-JRH-BKE Document 14 Filed 10/06/20 Page 1 of 1



                IN THE UNITED STATES DISTRICT COURT
               FOR THE SOUTHERN DISTRICT OF GEORGIA
                               AUGUSTA DIVISION


LINDA L. GUNBY, as surviving          *
Spouse and as the Executor            *
of the Estate of Dennis               *
Craig Gunby, deceased,                 *
                                       ★


            Plaintiff,                *
                                       ★


    V.                                 *          CV 119-213
                                       *


UNITED STATES OF AMERICA,              *
                                       *


            Defendant.                 *



                                  ORDER




    Before the       Court is the      parties'     Joint Stipulation of

Dismissal with Prejudice.          (Doc. 13.)     Plaintiff and Defendant

consent to dismissal.          Upon consideration, dismissal is proper

under Federal Rule of Civil Procedure 41(a) (1)(A) (ii).                 IT IS

THEREFORE    ORDERED    that   Plaintiff's   claims    are   DISMISSED    WITH


PREJUDICE.     The   Clerk     is directed   to   CLOSE   this   case.    Each


party shall bear its own costs and expenses.

    ORDER     ENTERED    at    Augusta,    Georgia,   this           day    of

October, 2020.




                                    J.^^RjyBAL ^ALL, CHIEF JUDGE
                                    UNirfe STATES DISTRICT COURT
                                    SOUTHERN DISTRICT OF GEORGIA
